Citation Nr: 1432571	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-24 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral foot disability, including secondary to service-connected removal of the great toenails.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1972 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued a previous denial of service connection for bilateral Morton's neuroma from a May 2006 rating decision of the RO in Louisville, Kentucky.  Jurisdiction subsequently transferred to the Louisville RO.

In the May 2006 rating decision, the RO granted service connection for status-post removal of the great toenails, bilaterally, but denied service connection for bilateral Morton's neuroma with metatarsalgia (claimed as a foot condition, including ankle and nerve damage).  The Veteran did not appeal the May 2006 RO rating decision to the Board, but within the one-year appeal period, submitted additional evidence pertaining to the feet.  See 38 C.F.R. § 3.160(c) (definition of pending claim).  The Board notes that since the original decision was issued by the RO in May 2006, the RO has received additional Service Treatment Records (STRs) and has associated them with the claims file.  Any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2013).  

A hearing was held on October 29, 2010, in Louisville, Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board considered the claim for service connection on the merits in April 2011 and remanded it for further development.  The Board noted in April 2011 that, although the RO characterized the issue as one for service connection for Morton's neuroma, the Veteran claimed service connection for foot problems in general, and given the various diagnoses of foot conditions shown by the evidence of record, the Board recharacterized the issue generally as shown on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

The Board subsequently remanded the case for further development in October 2013.  That development was completed, and the case was returned to the Board for appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for painful bilateral foot symptoms and conditions.  He has previously been service-connected for status post permanent removal bilateral great toenails.  The Veteran contends that his acquired foot disability was either caused by wearing boots which were too small during basic training and infantry training school, for approximately 21-25 weeks, or was caused or aggravated by his service-connected ingrown toenails and their subsequent infections and removal.

During the pendency of this appeal, the Veteran has been provided with a number of VA examinations and medical opinions.  However, none of them have addressed the totality of the medical questions underlying the claim sufficiently to allow for informed adjudication.  Pursuant to the October 2013 remand directives, a supplemental opinion was sought from the May 2011 VA examiner to clarify her medical opinion.  In a December 2013 addendum, she stated as follows:

It is my medical opinion that the veteran's condition of no bilateral
foot disability was not caused by or the result of or etiologically related to the absence of the great toenails since there is no disability at this time and since he reported no symptoms and no diagnosis was found concerning the feet in his separation examination.  In addition, there was no chronicity of care for his feet for many years following military service.

The Board notes that a disability which is present during a portion of the appeal period, but then resolves (becomes asymptomatic) is still subject to service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the examiner did not take into account the various diagnoses regarding the feet noted during the appeal period, her opinion does not provide an adequate basis for adjudication.  

The claims file contains medical evidence regarding foot disorders present during the appeal period.  Plantar fasciitis was assessed in a July 2005 podiatry note from the Cincinnati, Ohio VA Medical Center (VAMC).  Hallux valgus was found bilaterally during the March 2009, August 2010, and May 2011 VA examinations.  

Arthritis involving the metatarsophalangeal joints of the bilateral great toes has consistently been shown through x-ray imaging since at least May 2005.  The July 2010 VA examiner agreed with the finding of an August 2006 VA rheumatology clinic note which stated that multi-joint arthritis "probably related to his hemochromatosis."  A November 2010 letter from a private podiatrist, alternately, states that it is possible that the initial arthritic changes occurred while the Veteran was wearing ill-fitting footwear during active service.  An opinion considering both of these possibilities is needed.
 
Finally, there remains a question as to whether the Veteran suffered from Morton's neuroma during the appeal period.  November and December 2005 VA podiatry notes make reference to neuroma-type pain and an outside specialist's statement that the Veteran possibly had Morton's neuroma bilaterally.  However, a February 2006 VA podiatry note indicates that MRI revealed no evidence of neuroma.  The July 2010 VA examiner provided a diagnosis of "bilateral Morton's neuromas as an incidental finding unrelated to service, based on the physical exam and x-rays."  The August 2010 VA examiner provided a diagnostic impression that the Veteran does not have a Morton's neuroma of foot, mild.  A clarifying opinion would thus prove useful.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to a podiatrist who has not yet provided a medical opinion in this case, for a supplemental opinion regarding the nature and etiology of the Veteran's bilateral foot disability/disabilities.    The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's electronic VA claims file, to include a full copy of this remand, was reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must provide an opinion on the following:

a.  Confirm or rule out whether the Veteran suffered from Morton's neuroma at any time during the appeal period. (from March 2005 to the present).  

The examiner is advised that a disorder which resolves/becomes asymptomatic during the appeals period may still be subject to service connection.

In addressing the following items, the examiner is requested to carefully consider the evidence regarding hallux valgus, metatarsalgia, arthritis of the metatarsophalangeal joints, plantar fasciitis, and if confirmed above, Morton's neuroma, contained in the claims file and described in the body of this Remand.

b.  Whether it is at least as likely as not (50 percent probability or greater) that any foot disorder present during the appeal period was caused by, or is otherwise related to any incident of service, to include the Veteran's wearing of too-small boots for a period of 21-25 weeks during basic training and infantry training school during his active service.

c.  Whether it is at least as likely as not (50 percent probability or greater) that any foot disorder present during the appeal period was caused by the Veteran's ingrown great toenail excisions, subsequent infections, and eventual removal.

d.  Whether it is at least as likely as not (50 percent probability or great) that that any foot disorder present during the appeal period was aggravated by the Veteran's ingrown great toenail excisions, subsequent infections, and eventual removal.

For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.  

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  After completion of the above examinations, review the requested medical opinion to ensure responsiveness and compliance with the directives of this remand.  If needed, implement corrective procedures.  

3.  After completing the aforementioned, and conducting any further development deemed necessary, readjudicate the claim on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



